Memorandum Per Curiam.
The tenant’s occupancy of the basement apartment is in violation of láw. It thus became the duty of the landlord, after due notice from the Department of Housing and Buildings of the City of New York, to remove the tenant (Multiple Dwelling Law, § 216; Nordred Realties, Inc., v. Langley, 279 N. Y. 636). The fact that the landlord’s predecessor in title permitted the occupancy under a lease is not binding on the present landlord, nor may it override the provisions of law.
The final order should be reversed, and final order awarded to petitioner for possession of the premises described in the peti*629tion, with costs, without prejudice to application for stay under section 1436-a of the Civil Practice Act.
Hammeb, Shientag and Edeb, JJ., concur.
Order reversed, etc.